Appellant was convicted in the District Court Wichita County of receiving and concealing stolen property, and his punishment fixed at five years in the penitentiary.
The record is before us without a statement of facts. The bills of exception relate to such matters as depend for their soundness upon the facts. Having no facts before us we can not conclude same show any error. The indictment and charge of the court being regular, an affirmance will be ordered.
Affirmed.
                          ON REHEARING.                         June 20, 1923.